DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and are examined below in the U.S. non-provisional application that is a continuation (CON) application of SN15/577363 which has previously issued as US11215177.  

Examiner’s Comment
Applicants have submitted two sets of claims and two specifications on the filing date of September 29, 2021.  The specification and claims used for examination below are the ones that have the label “Atty. Docket No. 073502-00072” located in the upper right corner of each page of the specification and the claims (Independent Claims 1 and 5 are process/method claims). 

Specification

The disclosure is objected to because of the following informalities:
		“in Fig. 2, Fig. 3, Fig. 4, Fig. 5” (¶ 0056, line 2 and ¶ 0058, line 4 and ¶ 0059, lines 3 and ¶ 0061, last line) should be ‘in Figs. 2-5 [[
		¶ 0092, last 3 lines form an incomplete sentence that is not understood. 
Appropriate correction is required.

Comment on Claim Terminology
Claims 4 and 7 each recite the term “a completely hydraulic manner”.  The specification does not explicitly define what this term actually means.  Paragraph 60 of the specification describes that the conveying elements (20(s), Figs. 1 and 2) are expelled hydraulically via the expulsion regions (200(s)) which are connected to the at least one pressure region (34) via a fluid path (35).  With this description, vanes that operate in “a completely hydraulic manner” are interpreted in the examination of the claims below to be conveying elements (20(s)/vanes that engage the inner peripheral face (100) of the contour ring (10) and which do so by being expelled by pressure supplied to the expulsion regions (i.e., in contrast to the mechanically forced movement of the conveying elements as also recited in Claims 4 and 7).     

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	Claim 1 recites the limitation “the direction” (Claim 1, lines 3 and 4).  There is insufficient antecedent basis for this limitation in the claim. 

In Regard to Claim 2
	The phrase “only at most the conveying elements which are not yet displaced” (Claim 2, lines 1 and 2) makes the claim indefinite in that it is not understood “only at most” actually means as it applies to the phrase so that the scope of the claim is clear.
	The element “the conveying element” (Claim 2, line 3) in combination “the conveying elements” (Claim 1, lines 1 and 2 and/or Claim 2, lines 1 and 2) makes the claim indefinite in that it is not understood which conveying element of the conveying elements is being recited so that the scope of the claim is clear.  
In Regard to Claim 3 and a claim dependent thereon
	The element “a rotation of the rotor” (Claim 3, last line) in combination with the elements “a rotation of the rotor” (Claim 1, line 2) makes the claim indefinite in that it is unclear if Applicant is trying to further limit a new element or is attempting to further limit an element previously recited.  


In Regard to Claim 4 and Claim 7
	Claim 4 recites the limitation “the mechanically forced movement of the conveying elements” (Claim 4, lines 1 and 2).  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 4 recites the limitation “the start” (Claim 4, line 2).  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the limitation “the start” makes the claim indefinite in that it is not understood how “the start” relates to other element(s) of Applicants’ vane cell pump so that the scope of the claim is clear.  
	The limitation “the start” (Claim 4, line 2) in combination with the phrase “the operation of the pump is carried out in a completely hydraulic manner” (Claim 4, lines 2 and 3) makes the claim indefinite in that it is not understood if the “the start” is outside of the operation of the pump/completely hydraulic manner or is inclusive as part of the operation of the pump/completely hydraulic manner and/or if this is the operation of the vane cell pump recited in the preamble of Claim 1.  Claim 7 recites the same kind of limitations as Claim 4 and so contains at least one of the rejections above described for Claim 4 above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application WO2009/121470A1 (Maas; published on October 8, 2009) (MAAS) (an English translation of WO2009/121470A1 is provided for Applicants’ convenience and the citations in the rejections of the claims below are taken from this English machine translation).  
In reference to Claim 1, MAAS discloses
		A method for operating a vane cell pump (vane cell pump 1, 21, 71, ¶ 0036, line 311 and ¶s 0002 and 0037, line 318, Figs. 1-3), which provides for conveying elements (at least vanes 26, 27, and 28, ¶ 0037, lines 322-424) which are still completely moved in during a rotation of a rotor (rotor 7 in Fig. 1 and rotor (not shown) in Figs. 2 and 3, ¶ 0033, line 283 and ¶ 0037, lines 323 and 324) after the introduction thereof into a pump portion (in separating region 108 at top pump portion as shown in Fig. 3, ¶ 0045, line 404) in order to forcibly redirect a part-stroke (best seen in Fig. 3 where vanes 27 and 28, for example, only extend to the circumference of the retracted state 34 and not all the way to the inner surface/lifting contour 29 at the operative start of the vane cell pump, ¶ 0038, line 1 and ¶ 0040, lines 344-348) in the direction toward an inner peripheral face (lifting contour 29, ¶ 0041, line 352) of a contour ring (contour ring 9, ¶ 0033, line 285, Figs. 1-3).  
	In reference to Claim 2, MAAS further discloses that only at most the conveying elements which are not yet displaced against the inner peripheral face (29) within the pump portion (upper portion of Fig. 3) are forcibly redirected (vanes in upper portion of Fig. 3 only extend to circumference line 34, ¶ 0040, lines 344-348), whereas the conveying element which is displaced against the inner peripheral face is free from forced redirection (vanes shown in the lower portion of Fig. 3 the engage lifting contour 29).  
	In reference to Claim 3, MAAS also discloses that the vane cell pump (1, 21, 71, Figs. 1-3) comprises a hollow-cylindrical contour ring (9) which is arranged between two side plates (plate 11 and another plate recessed in base housing 23, ¶ 0042, line 364 and ¶ 0043, line 372) and which has the inner peripheral face (lifting contour 29, ¶ 0038, lines 329 and 330), and the rotor (7 in Fig. 1 and (not shown) in Figs. 2 and 3) which is rotatably supported about a rotational axis (axis of rotation 24, ¶ 0038, lines 329 and 330) which extends parallel with a cylinder axis of the contour ring (9, Fig. 1), and wherein a plurality of the conveying elements (at least vanes 26, 27, and 28) can be displaced radially relative to the rotational axis (24) and which are urged against the inner peripheral face (lifting contour 29) during a rotation of the rotor (7 in Fig. 1 and (not shown) in Figs. 2 and 3).  
	In reference to Claim 4, MAAS further discloses that the mechanically forced movement of the conveying elements (27, 28 as shown in Fig. 3, ¶ 0047, lines 420-422) is carried out during the start (¶ 0052, lines 475-478) while the operation of the pump (1, 21, 71) is carried out in a completely hydraulic manner (“During normal operation” as shown in Fig. 2 where all of the vanes of the vane cell pump including vanes 26, 27, and 28 engage the inner peripheral surface/lifting contour (29) of the contour ring 9, ¶ 0053, lines 489-494) via the underwing extension section connected to the underwing pressure section, ¶ 0053, lines 489-494 and ¶ 0011, lines 107-109 and ¶ 0032, lines 275-277, see the “Comment on Claim Terminology” section above regarding the interpretation of the limitation “a completely hydraulic manner” above).   
	In reference to Claim 5, MAAS discloses
		A method for operating a vane cell pump (vane cell pump 1, 21, 71, ¶ 0036, line 311 and ¶s 0002 and 0037, line 318, Figs. 1-3), comprising: 
			providing the vane cell pump (1, 21, 71, Figs. 1-3) with a hollow-cylindrical contour ring (contour ring 9, ¶ 0033, line 285, Figs. 1-3) arranged between two side plates (plate 11 and another plate recessed in base housing 23, ¶ 0042, line 364 and ¶ 0043, line 372) and which has an inner peripheral face (lifting contour 29, ¶ 0038, lines 329 and 330), a rotor (rotor 7 in Fig. 1 and rotor (not shown) in Figs. 2 and 3, ¶ 0033, line 283 and ¶ 0037, lines 323 and 324) rotatably supported about a rotational axis (axis of rotation 24, ¶ 0038, lines 329 and 330) which extends parallel with a cylinder axis of the contour ring (9, Fig. 1), and a plurality of conveying elements (at least vanes 26, 27, and 28, ¶ 0037, lines 322-424) which can be displaced radially relative to the rotational axis (24) and which are urged against the inner peripheral face (29) during a rotation of the rotor (7 in Fig. 1 and (not shown) in Figs. 2 and 3); and Atty. Docket No. 073502-00072 
			providing for at least the conveying elements (27, 28, Fig. 3) which are completely moved radially inward during the rotation of the rotor (7 in Fig. 1 and (not shown) in Figs. 2 and 3) after introduction thereof into a pump portion (in separating region 108 at top pump portion as shown in Fig. 3, ¶ 0045, line 404) in order to redirect a part-stroke (best seen in Fig. 3 where vanes 27 and 28, for example, only extend to the circumference of the retracted state 34 and not all the way to the inner surface/lifting contour 29 at the operative start of the vane cell pump, ¶ 0038, line 1 and ¶ 0040, lines 344-348) in a direction toward the inner peripheral face (29) of the contour ring (9).  
	In reference to Claim 6, MAAS also discloses that only the conveying elements which are not yet displaced against the inner peripheral face (29; at top portion of Fig. 3) within the pump portion (at top portion of Fig. 3) are forcibly redirected (vanes in upper portion of Fig. 3 only extend to circumference line 34, ¶ 0040, lines 344-348), while the conveying elements (vanes at bottom portion of Fig. 3) which are displaced against the inner peripheral face (29) are free from forced redirection (vanes shown in the lower portion of Fig. 3 that are engaged to lifting contour 29).  
	In reference to Claim 7, MAAS further discloses that the mechanically forced movement of the conveying elements (27, 28 as shown in Fig. 3, ¶ 0047, lines 420-422) is carried out during a start (¶ 0052, lines 475-478) of the vane cell pump while operation of the pump (1, 21, 71) is carried out in a completely hydraulic manner (“During normal operation” as shown in Fig. 2 where all of the vanes of the vane cell pump including vanes 26, 27, and 28 engage the inner peripheral surface/lifting contour (29) of the contour ring 9 via the underwing extension section connected to the underwing pressure section, ¶ 0053, lines 489-494 and ¶ 0011, lines 107-109 and ¶ 0032, lines 275-277, see the “Comment on Claim Terminology” section above regarding the interpretation of the limitation “a completely hydraulic manner” above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday September 20, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746